 

Exhibit 10.1

 

September 8, 2020

 

Mr. Craig Smith

c/o ANGI Homeservices Inc.

3601 Walnut Street, Suite 700

Denver, CO 80205

 

Dear Mr. Smith

 

This letter agreement sets forth the terms upon which ANGI Homeservices, Inc., a
Delaware corporation (the “Company”), agrees to enter into an advisory
arrangement with you (“Advisor”) relating to your service as an advisor to the
Company effective upon your separation as an employee of the Company as of
December 31, 2020, or such earlier date as the parties mutually agree (the
“Effective Date”). The Company and Advisor (each, a “party” and together, the
“parties”) hereby agree as follows:

 

1.As of the Effective Date, Advisor shall provide advice to the Company on
matters relating to the business, strategy and operations of the Company and its
subsidiaries (the “Services”), as may be reasonably requested by the Company
from time to time, but in no event to exceed 20 hours in any given calendar
quarter. If the Services are required beyond the 20 hours in any given calendar
quarter, and if Advisor, at his discretion and his discretion only, agrees to
provide such additional Services to the Company and/or its subsidiaries, Advisor
will provide the additional Services on an hourly basis pursuant to the terms
described in paragraph 2 below.

 

2.During the Term (as defined in paragraph 3 below), Company shall pay Advisor,
or a separate entity created by Advisor, at a rate of $500,000 per annum,
payable in 12 equal monthly installments, with the first installment beginning
within 30 days of the Effective Date. In addition, if Advisor provides Services
to the Company or its subsidiaries in excess of 20 hours in any given calendar
quarter, the Company shall pay Advisor for such additional Services at a rate of
$1,000.00 per hour. Such additional Services shall be paid promptly upon receipt
of Advisor’s invoice.

 

3.The term of your service as an Advisor under this agreement (the “Term”) shall
commence as of the Effective Date and end on the twelve-month anniversary
thereof (the “Termination Date”), unless extended by written agreement of the
parties.

 

4.Subject to the Advisor executing a release substantially in the form attached
hereto as Exhibit A on or before the Effective Date, Advisor’s equity will
accelerate and be fully vested after the seven-day revocation period has
expired.

 

5.The parties acknowledge that Advisor’s activities hereunder constitute
“performance of services” under the ANGI Homeservices, Inc. 2017 Stock and
Annual Incentive Plan, and that during the Term, Advisor’s Company stock
appreciation rights shall remain fully vested and freely exercisable. Any vested
Company stock appreciation rights that Advisor holds as of the Termination Date
shall remain exercisable for a period of one hundred eighty (180) days following
such date.

 

6.Advisor shall be eligible to elect continuation coverage under the Company’s
group health plan for a period of up to eighteen (18) months from the Effective
Date for Advisor and Advisor’s eligible dependents at the same coverage level as
in effect for Advisor and his eligible dependents immediately prior to the
Effective Date. In addition to the compensation set forth in paragraph 2 above,
should Advisor elect to enroll in such continuation coverage, the Company shall
provide Advisor with a monthly payment representing the applicable monthly COBRA
premium, grossed up for applicable taxes during the Term.

 



 

 

 

7.Advisor’s benefits under any other Company benefit plans and programs (e.g.,
the Company’s 401(k) plan) shall be treated in accordance with the terms of such
plans.

 

8.The Company shall reimburse Advisor for Advisor’s reasonable business expenses
incurred during the Term in connection with Advisor’s duties hereunder.

 

9.Advisor acknowledges that, in the performance of his duties hereunder, he will
occupy a position of trust and confidence and that the Company, its subsidiaries
and/or affiliates shall provide Advisor with “Confidential Information” as
referred to below. Advisor shall not, except as may be required to perform
Advisor’s duties hereunder or as required by applicable law, without limitation
in time, communicate, divulge, disseminate, disclose to others or otherwise use,
whether directly or indirectly, any Confidential Information regarding the
Company and/or any of its subsidiaries and/or affiliates. “Confidential
Information” shall mean information about the Company or any of subsidiaries or
affiliates, and their respective businesses, employees, consultants,
contractors, clients and customers that is not disclosed by the Company or any
of its subsidiaries or affiliates for financial reporting purposes or otherwise
generally made available to the public (other than by Advisor’s breach of the
terms hereof) and that was learned or developed by Advisor in the course of
employment by (or providing services to) the Company or any of its subsidiaries
or affiliates, including (without limitation) any proprietary knowledge, trade
secrets, data, formulae, information and client and customer lists and all
papers, resumes, and records (including computer records) of the documents
containing such Confidential Information. Advisor acknowledges that such
Confidential Information is specialized, unique in nature and of great value to
the Company and its subsidiaries or affiliates, and that such information gives
the Company and its subsidiaries or affiliates a competitive advantage. Advisor
agrees to deliver or return to the Company, at the Company’s request at any time
or upon expiration of the Term or as soon thereafter as possible, all documents,
computer tapes and disks, records, lists, data, drawings, prints, notes and
written information (and all copies thereof) furnished by the Company and its
subsidiaries or affiliates or prepared by Advisor in the course of Advisor’s
employment by the Company and its subsidiaries or affiliates. As used in this
Agreement, “subsidiaries” and “affiliates” shall mean any company controlled by,
controlling or under common control with the Company.

 

10.All Advisor Developments (defined below) shall be considered works made for
hire by Advisor for the Company or, as applicable, its subsidiaries or
affiliates, and Advisor agrees that all rights of any kind in any Advisor
Developments belong exclusively to the Company. In order to permit the Company
to exploit such Advisor Developments, Advisor shall promptly and fully report
all such Advisor Developments to the Company. Except in furtherance of Advisor’s
obligations as an employee of the Company, Advisor shall not use or reproduce
any portion of any record associated with any Employee Development without prior
written consent of the Company or, as applicable, its subsidiaries or
affiliates. Advisor agrees that in the event actions of Advisor are required to
ensure that such rights belong to the Company under applicable laws, Advisor
will cooperate and take whatever such actions are reasonably requested by the
Company, whether during or after the Term, and without the need for separate or
additional compensation. “Advisor Developments” means any idea, know-how,
discovery, invention, design, method, technique, improvement, enhancement,
development, computer program, machine, algorithm or other work of authorship,
whether developed, conceived or reduced to practice during or following the
period of employment, that (i) concerns or relates to the actual or anticipated
business, research or development activities, or operations of the Company or
any of its subsidiaries or affiliates, or (ii) results from or is suggested by
any undertaking assigned to Advisor or work performed by Advisor for or on
behalf of the Company or any of its subsidiaries or affiliates, whether created
alone or with others, during or after working hours, or (iii) uses, incorporates
or is based on Company equipment, supplies, facilities, trade secrets or
inventions of any form or type. All Confidential Information and all Advisor
Developments are and shall remain the sole property of the Company or any of its
subsidiaries or affiliates. Advisor shall acquire no proprietary interest in any
Confidential Information or Advisor Developments developed or acquired during
the Term. To the extent Advisor may, by operation of law or otherwise, acquire
any right, title or interest in or to any Confidential Information or Employee
Development, Advisor hereby assigns and covenants to assign to the Company all
such proprietary rights without the need for a separate writing or additional
compensation. Advisor shall, both during and after the Term, upon the Company’s
request, promptly execute, acknowledge, and deliver to the Company all such
assignments, confirmations of assignment, certificates, and instruments, and
shall promptly perform such other acts, as the Company may from time to time in
its discretion deem necessary or desirable to evidence, establish, maintain,
perfect, enforce or defend the Company’s rights in Confidential Information and
Advisor Developments.

 



 

 

 

11.In consideration of this letter agreement, and for other good and valuable
consideration provided hereunder, the receipt and sufficiency of which are
hereby acknowledged by Advisor, Advisor hereby agrees and covenants that, during
the Term and for a period of twelve (12) months thereafter, Advisor shall not,
without the prior written consent of the Company, directly or indirectly, engage
in or become associated with a Competitive Activity. For purposes hereof, (i) a
“Competitive Activity” means any business or other endeavor involving Similar
Products if such business or endeavor is in a country (including the United
States) in which the Company (or any of its businesses) provides or planned to
provide during Advisor’s employment hereunder such Similar Products; (ii)
“Similar Products” means any products or services that are the same or similar
to any of the types of products or services that the Company (or any of its
businesses) provides, has provided or planned to provide during Advisor’s
employment hereunder; and (iii) Advisor shall be considered to have become
“associated with a Competitive Activity” if Advisor becomes directly or
indirectly involved as an owner, principal, employee, officer, director,
independent contractor, representative, stockholder, financial backer, agent,
partner, member, advisor, lender, consultant or in any other individual or
representative capacity with any individual, partnership, corporation or other
organization that is engaged in a Competitive Activity.

 

Advisor acknowledges that Advisor’s covenants under this paragraph 11 are a
material inducement to the Company’s entering into this Agreement. Further,
Advisor acknowledges that the restrictions set forth in this provision are
reasonable and not greater than necessary to protect and maintain the
proprietary and other legitimate business interests of the Company, and that the
enforcement of these restrictions would not prevent Advisor from earning a
livelihood. Notwithstanding the foregoing, Advisor may make and retain
investments during the Restricted Period, for investment purposes only, in less
than one percent (1%) of the outstanding capital stock of any publicly-traded
corporation engaged in a Competitive Activity if the stock of such corporation
is either listed on a national stock exchange or on the NASDAQ National Market
System if Advisor is not otherwise affiliated with such corporation.

 

12.Advisor recognizes that, by virtue of his former role as President and Chief
Operating Officer of the Company and as a member of the Board of Directors of
the Company and further in his advisory capacity pursuant to the terms of this
letter agreement, he possesses and will possess Confidential Information about
employees, consultants, and contractors of the Company and its subsidiaries
relating to their education, experience, skills, abilities, compensation and
benefits, and inter-personal relationships with suppliers to and customers of
the Company and its subsidiaries. Advisor recognizes that the information he
possesses and will possess about these employees, consultants, and contractors
is not generally known, is of substantial value to the Company and its
subsidiaries in developing their respective businesses and in securing and
retaining customers, and has been and will be acquired by Advisor because of
Advisor’s advisory position with the Company. As such, Advisor agrees that,
during the Term and for a period of twelve (12) months thereafter, Advisor will
not, directly or indirectly, hire or solicit or recruit (i) any employee of the
Company and/or (ii) and employee any of its subsidiaries and/or affiliates with
whom Advisor has had direct contact during Advisor’s prior employment with the
Company or during the Term of this letter agreement, in each case, for the
purpose of being employed by Advisor or by any business, individual,
partnership, firm, corporation, or other entity on whose behalf Advisor is
acting as an agent, representative, or employee and that Advisor will not convey
any Confidential Information or trade secrets about an employees of the Company
or any of its subsidiaries or affiliates to any other person except within the
scope of Advisor’s duties hereunder.

 



 

 

 

13.During the Term and for a period of twelve (12) months thereafter, Advisor
shall not, without the prior written consent of the Company, persuade or
encourage any business partners or business affiliates of (i) the Company and/or
(ii) any of its subsidiaries and/or affiliates with whom Executive has direct
contact during his employment hereunder, in each case, to cease doing business
with the Company and/or any of its subsidiaries and/or affiliates or to engage
in any business competitive with the Company and/or its subsidiaries and/or
affiliates.

 

14.Advisor agrees to cooperate with the Company and its legal counsel in
connection with, but not limited to, any investigation, administrative
proceeding or litigation relating to any matter in which Advisor was involved or
of which Advisor has knowledge.  The Company will reimburse reasonable
out-of-pocket expenses that Advisor incurs in complying with requests by the
Company hereunder, provided the expenses are authorized by the Company in
advance.  

 

This letter agreement will be governed by the laws of the State of Colorado,
without regard to conflicts of laws principles. This letter agreement may be
executed in counterparts, all of which together shall constitute one and the
same agreement. Any signature page delivered by facsimile or electronic image
transmission shall be binding to the same extent as an original signature page.
This Agreement and any applicable agreements relating to Advisor’s Company
equity awards (subject to the terms herein) constitute the entire agreement
between the parties and, as of the Effective Date, terminates and supersedes any
and all prior agreements and understandings (whether written or oral) between
the parties with respect to the subject matter of this Agreement.

 

[signature page follows]

 



 

 

 

If the foregoing terms are acceptable to you, please indicate your agreement by
signing this letter agreement in the space provided below and returning it to
the undersigned at your earliest convenience.

 

  Regards,     /s/ Shannon Shaw   Shannon Shaw   Chief Legal Officer

 

ACKNOWLEDGED AND AGREED AS OF SEPTEMBER 8, 2020:       /s/ Craig Smith   Craig
Smith  

 



 

 

 

Exhibit A

SEPARATION AGREEMENT AND FULL RELEASE

 

THIS SEPARATION AGREEMENT AND FULL RELEASE (“Agreement”), dated as of December
31, 2020, is between Craig Smith (referred to herein as "Employee”) and ANGI
Homeservices Inc. (referred to herein as “Employer”) (referred to collectively
throughout as “parties”). The parties have agreed that Employee will separate
Employee’s employment from Employer, as provided in this Agreement and, in
connection with such separation of employment, Employer has agreed to provide
Employee with certain benefits to which Employee would not otherwise be entitled
absent Employee’s execution of this Agreement. In consideration of the mutual
promises contained in this Agreement, Employee and Employer agree as follows:

 

1.       Separation of Employment. The parties have agreed that Employee’s final
day of employment with Employer is December 31, 2020 (the “Separation Date). The
parties further agree that, except as otherwise provided in this Agreement, all
benefits and privileges of Employee terminate as of the close of business on the
Separation Date.

 

2.       Payments. In connection with Employee’s separation from employment,
Employer will accelerate Employee’s unvested equity as separation pay (the
“Separation Payment”), less required deductions, including deductions for
applicable state and federal taxes. The Separation Payment is provided in
exchange for the releases and other promises made by Employee herein. The
accelerated vesting under the Separation Payment of ANGI RSUs and SARs, will be
effective as soon as administratively practicable following the expiration of
the 7-day revocation period described in Paragraph 9, provided that Employee
does not revoke this Agreement. Employee acknowledges that Employee is not
entitled to the Separation Payment outlined in this Section 2 and that Employer
has agreed to provide such benefit solely as consideration for Employee’s
execution of this Agreement.

 

3.       Confidential Information, Non-Competition and Non-Solicitation.
Intentionally Omitted.

 

4.       Return of Company Property. Employee acknowledges that prior to the
date on which Employee signs this Agreement, Employee has returned all company
property in Employee’s possession, including, but not limited to, any company
credit card (or credit card on which the company is guarantor), computer, fax or
printer. Employee is entitled to retain his company laptop computer at no cost,
once it has been wiped clean and processed by Company’s information security
department. Further, Employee agrees to repay to Employer the amount of any
permanent or temporary advances and balance owing on any credit cards of any
monies due and owing Employer or for which Employer is a guarantor.

 

5.       Nondisparagement. Employee agrees to make every reasonable effort to
maintain and protect the reputation of Employer and its affiliates and that of
their businesses, products, directors, officers, employees, and agents. Employee
further agrees that Employee will not disparage Employer and its affiliates or
their businesses, products, directors, officers, employees, and agents (or
persons representing them in their official capacity) or engage in any
activities that reasonably could be anticipated to harm their reputation,
operations, or relationships with current or prospective customers, suppliers,
residents, clients or employees.

 

Similarly, the Company agrees that its executives and Board of Directors will
make every reasonable effort to maintain and protect the reputation of Employee
or Employee’s performance. The Company further agrees that its executives and
Board of Directors will not disparage Employee or otherwise engage in any
activities that reasonably could be anticipated to harm Employee’s personal or
professional reputation.

 



 

 

 

6.       Full General Release. In consideration of the covenants and agreements
contained herein, and for other valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Employee, for Employee and on
behalf of Employee’s heirs, successors, and assigns hereby irrevocably and
unconditionally releases, waives and discharges Employer and its parents,
subsidiaries or otherwise affiliated corporations, partnerships or business
enterprises, and each of their respective past and former officers, partners,
members, employees, agents, insurers, representatives, counsel, shareholders,
directors, successors and assigns, (collectively “Released Parties”) from any
and all causes of action, claims, charges, demands, losses, damages, wages,
compensation, benefits, costs, attorney’s fees and liabilities of any kind,
including claims for age discrimination (collectively “Claims”) that Employee
may have or claim to have, in any way relating to or arising out of Employee’s
employment with Employer through the date of this Agreement, regardless of
whether these Claims are known or unknown. This irrevocable and unconditional
release includes, but is not limited to, a release from any such matters or
claims which Employee or anyone else could have raised on Employee’s behalf
arising out of or pursuant to Title VII of the Civil Rights Act of 1964, as
amended, 42 U.S.C. '' 2000e et seq.; the Age Discrimination in Employment Act,
29 U.S.C. 621, et seq.; the Americans with Disabilities Act, 42 U.S.C. '' 12101,
et seq.; the Fair Labor Standards Act, 29 U.S.C. '' 201 et seq.; the Employee
Retirement Income Security Act, 29 U.S.C. '' 1001, et seq.; Colorado and Denver
antidiscrimination laws, the Colorado Wage Claim Act, United States
Constitution, any and all amendments to said statutes, or any other federal,
state or local employment law, any state contract or tort law, including, but
not limited to, claims for infliction of emotional distress, wrongful
termination, breach of the covenant of good faith and fair dealing, promissory
estoppel or breach of an express or implied promise, misrepresentation or fraud,
retaliation, defamation of character, claims for attorney’s fees, or claims for
any rights to future employment and benefits with Employer. Employee further
understands that this release extends to all claims that Employee has or may
have, based on any theory, whether developed or undeveloped, arising from or
related to Employee’s employment or the separation of Employee’s employment with
Employer, or any other fact or matter occurring prior to Employee’s execution of
this Agreement. The Release provision of this Agreement does not apply, however,
to any vested rights Employee may have under the Employer’s 401(k) Plan. It is
the intent of the parties that this Full General Release shall fully resolve any
and all Claims of any nature whatsoever arising out of Employee’s employment
with Employer, now or previously existing which Employee may have against the
Released Parties, whether presently known or unknown.

 

7.       No Charges Filed By Employee/Subsequent Proceedings Barred. Employee
hereby warrants and represents that Employee has not filed or caused to be filed
any charge or claim against any Released Party with any administrative agency,
court of law, or other tribunal. Employee agrees not to pursue or bring before
any federal, state or other governmental authority or court any claim,
complaint, or charge against any of the Released Parties relating to any of the
matters released hereby, and Employee further agrees that Employee is not
entitled to any remedy or relief if Employee were to pursue any such claim,
complaint or charge. Nothing in this Agreement is intended to interfere with
Employee’s right to participate in the charge filing or investigative process
with the Equal Employment Opportunity Commission or similar local, state, or
federal agency. However, Employee covenants and agrees that should any
administrative proceeding, charge, lawsuit, or action of any type against
Employer be filed by Employee or on his behalf, Employee will not accept any
monies therefrom. Employee covenants and agrees that if Employee or Employee’s
assigns or successors hereafter commence, join in, or in any manner seek relief
through any suit arising out of, based upon, or relating to the released Claims
or in any manner assert against Employer any of the released Claims, Employee
will indemnify and hold harmless Employer, and including and in addition to any
other damages caused to Employer thereby, the payment of attorneys’ fees
incurred by Employer in defending or otherwise responding to said suit or claim.
Employee also agrees to indemnify, hold harmless, and defend Employer against
any and all past or future claims made, if any, with respect to the released
Claims.

 

In addition, Employee understands and agrees that the provisions of the
Arbitration Agreement signed by Employee previously shall remain in full force
and effect following Employee’s termination of employment with Employer.

 



 

 

 

8.       Compensation and Benefits. Employee affirms that Employee has been paid
and received all wages and other compensation, as defined by either federal or
state law, to which Employee has been entitled, including but not limited to any
and all compensation, reimbursements, bonuses, commissions, overtime, vacation
time, paid time off, leave, deferred compensation, or any other form of
remuneration to which Employee has been entitled as a result of Employee’s
employment with Employer. Except as provided above, Employee has no claim to any
compensation or benefits of any kind or any other benefit plan available to
employees of Employer by virtue of their employment with Employer.

 

9.       Acceptance Period; Right to Rescind and/or Revoke. Employee has been
informed that the terms of this Agreement shall be open for acceptance by
Employee for a period of at least 21 days after the date set forth above, during
which time Employee may consider whether or not to accept this Agreement and
seek counsel to advise Employee regarding the same. Employee agrees that changes
to this Agreement, whether material or immaterial, will not restart this
acceptance period. Employee has the right to revoke this Agreement only insofar
as it extends to potential claims under the Age Discrimination in Employment Act
by informing Employer of Employee’s intent to revoke this Agreement within seven
(7) calendar days following Employee’s execution of it. Employee understands and
agrees that this Agreement shall not become effective or enforceable until this
7-day revocation period has expired. Any rescission by Employee must be in
writing and hand-delivered to Employer or, if sent by mail, postmarked within
the applicable time period, sent by certified mail, return receipt requested,
and addressed to Chief Legal Officer, ANGI Homeservices Inc., 130 East
Washington Street, Indianapolis, IN 46204.

 

Employee agrees that if Employee exercises any right of rescission or
revocation, Employer may at its option either nullify this Agreement in its
entirety or keep it in effect as to all claims not rescinded or revoked in
accordance with the rescission or revocation provisions of this Agreement. In
the event Employer opts to nullify the entire Agreement, neither Employee nor
Employer will have any rights or obligations whatsoever under this Agreement.
Any rescission or revocation, however, does not affect Employee’s separation
from employment effective as of the date set forth in Section 1.

 

10.   No Admission. This Agreement is not an admission by the Employer that it
has taken any improper actions with respect to Employee in violation of any
federal, state, or local law or regulation.

 

11.   No Adequate Remedy. Employee agrees that it is impossible to measure in
money all of the damages which will accrue to Employer by reason of Employee’s
breach of any of Employee’s obligations under this Agreement. Therefore, if
Employer shall institute any action or proceeding to enforce the provisions
hereof, Employee hereby waives the claim or defense that Employer has an
adequate remedy at law, and Employee shall not raise in any such action or
proceeding the claim or defense that Employer has an adequate remedy at law.

 

12.   Cooperation of Employee: Employee covenants and agrees to cooperate fully
with the Released Parties concerning any business or legal matter about which
Employee had knowledge during Employee’s employment with Employer or any
Released Party. The Company agrees that any expenses associated with Employee’s
cooperation concerning any business or legal matter will be borne by the
Company.

 

13.   Enforceable Contract; No Assignment; Entire Agreement. This Agreement
shall be governed by the laws of the State of Colorado. If any part of this
Agreement is construed to be in violation of any law, such part shall be
modified to achieve the objective of the parties to the fullest extent permitted
and the balance of this Agreement shall remain in full force and effect. This
Agreement is personal to Employee and may not be assigned by Employee. Employee
agrees that this Agreement, the Advisory Agreement, and the Arbitration
Agreement executed by Employee contain the entire agreement between the parties
with respect to the subject matter hereof and there are no promises,
undertakings or understandings outside of this Agreement, except as specifically
set forth herein and this Agreement supersedes all prior or contemporaneous
discussions, negotiations and agreements, whether written or oral. Employee’s
rights to payments or benefits from Employer are specified exclusively and
completely in this Agreement. Any modification of or addition to this Agreement
must be in writing, signed by an officer of Employer and Employee.

 



 

 

 

14.   ACKNOWLEDGMENT. EMPLOYEE AFFIRMS THAT EMPLOYEE HAS READ THIS AGREEMENT AND
HAS BEEN ADVISED TO CONSULT WITH AN ATTORNEY PRIOR TO SIGNING THIS AGREEMENT.
THE PROVISIONS OF THIS AGREEMENT ARE UNDERSTANDABLE TO EMPLOYEE AND EMPLOYEE HAS
ENTERED INTO THIS AGREEMENT FREELY AND VOLUNTARILY.

 

IN WITNESS WHEREOF, the parties have executed this Agreement by their signatures
below.

 

EMPLOYEE:   EMPLOYER:           ANGI HOMESERVICES INC.     a Delaware
corporation          
By:                                                                       Name:
Craig Smith      Name:
                                                                          
Title:                                                                          
  Address:          
Date:                                                                         

 



 

 

